UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-7050



RONNIE ODELL DOUGLAS,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; WARDEN, LSCI
Butner,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-172-5-BO-3)


Submitted:   March 23, 1999                  Decided:   May 14, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Alan DuBois, FEDERAL PUBLIC DEFENDER’S OFFICE, Raleigh,
North Carolina, for Appellant.   Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Odell Douglas appeals from the district court’s order

denying his petition filed under 28 U.S.C. § 2241 (1994).       Upon

review, we find that Douglas’ challenged sentence has expired.

Accordingly, because this appeal no longer demonstrates a case or

controversy, we dismiss it as moot.    See Spencer v. Kemna, 523 U.S.

1, ___, 118 S. Ct. 978, 983 (1998) (“[T]hroughout the litigation,

the plaintiff ‘must have suffered, or be threatened with, an actual

injury traceable to the defendant and likely to be redressed by a

favorable judicial decision.’”).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                2